DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made that the instant application is a continuation of application PCT/EP2018/067052, filed on 6/26/2018, which claims priority from EP17184701.5, filed on 8/3/2017.  


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because: 
Reference character “1” has been used to designate both a laser in Fig. 1 and a chamber in Fig. 2, 
Reference character “2” has been used to designate both a laser beam in Fig. 1 and a window in Fig. 2, 
Reference character “3” has been used to designate both fuel emitter in Fig. 1 and light in Fig. 2, 
Reference character “4” has been used to designate both a plasma formation region in Fig. 1 and a pellicle in Fig. 2, 
Reference character “5” has been used to designate both a collector in Fig. 1 and a frame in Fig. 2, 
Reference character “6” has been used to designate both an intermediate focus in Fig. 1 and a crucible in Fig. 2, 
Reference character “7” has been used to designate both a plasma in Fig. 1 and a pump in Fig. 2, 
Reference character “8” has been used to designate both an opening in Fig. 1 and a gas connection in Fig. 2, and
Reference character “9” has been used to designate both an enclosing structure in Fig. 1 and an infrared lamp in Fig. 2.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101 and 112
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966). Thus, claims 19 and 20 are rejected as being directed to non-statutory subject matter. Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 provides for the use of a pellicle manufactured by the method according to claim 1 in a lithographic apparatus, and claim 20 provides for the use of chemical 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 16 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 16 recites “a pellicle, for a lithographic apparatus, obtained by the method according to claim 1,” but the pellicle can be made by a method other than that which is recited in the based method (see MPEP 608.01(n)). The pellicle recited in claim 16 can be made without locally heating the pellicle using radiative heating and depositing a coating material simultaneously on both 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Singh (US PGPub 2013/0250260).
Regarding claim 16, Singh discloses a pellicle, for a lithographic apparatus, obtained by the method according to claim 1 (Figs. 2A-B, paras. [0038]-[0039], pellicle 100 is used in a lithography system 200, and the pellicle is the same as a pellicle produced by the method of claim 1. See MPEP 2113). 
Regarding claim 17, Singh discloses a pellicle for a lithographic apparatus (Figs. 2A-B, paras. [0038]-[0039], pellicle 100 is used in a lithography system 200), the said pellicle comprising at least one graphene layer coated with at least one hexagonal 
Regarding claim 18, Singh discloses an assembly for a lithographic apparatus comprising the pellicle according to claim 17 (see claim 17 rejection above, Figs. 1E-1J, 2A-2B, pellicle 100 is used in a lithographic system 200), a frame for supporting the pellicle and a patterning device attached to the frame (Figs. 2A-B, paras. [0038]-[0039], the clamps 34 for securing the pellicle 100 within photolithography system 200are positioned on the reticle frame for reticle 30; thus, the pellicle 100 and reticle 30 are attached to the same frame supporting the pellicle 100). 
Regarding claim 19, Singh discloses use of a pellicle manufactured by the method according to claim 1 in a lithographic apparatus (Figs. 1E-1J, 2A-2B, paras. [0038]-[0040], pellicle 100 is used in a lithographic system 200). 
Regarding claim 20, Singh discloses using chemical vapour deposition to manufacture the pellicle according to claim 16 (paras. [0027], [0029]-[0030], a CVD process is used to deposit layers to produce the pellicle). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Singh.
Regarding claim 16, Singh discloses a pellicle, for a lithographic apparatus (Figs. 2A-B, paras. [0038]-[0039], pellicle 100 is used in a lithography system 200). Although, Singh does not appear to explicitly describe the pellicle obtained by the method according to claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included obtaining the pellicle as taught by Singh is similar to the pellicle obtained by the method according to claim 1 since the pellicle obtained by the method according to claim 1 would have produced a similar pellicle that is suitably durable and stable for use in EUV applications (Singh, para. [0012]). 
Regarding claim 20, Singh discloses using chemical vapour deposition to manufacture the pellicle according to claim 16 (paras. [0027], [0029]-[0030], a CVD process is used to deposit layers to produce the pellicle). 


Allowable Subject Matter
Claims 1-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claim 1, the prior art of record, either alone or in combination, fails to teach or render obvious locally heating the pellicle using radiative heating, and simultaneously on both sides of the pellicle. These limitations in combination with the other limitations of claim 1 render the claim non-obvious over the prior art of record.
The dependent claims are likewise allowable by virtue of their dependency upon an allowable independent claim as stated above.
	Tregub et al. (US Patent No. 7,314,667) discloses depositing a polymer film on either side of a substrate to manufacture a pellicle (Fig. 5, col. 4, lines 26-67), but Tregub does not describe or render obvious locally heating the pellicle using radiative heating and depositing a coating material simultaneously on both sides of the pellicle.
	Vles et al. (US PGPub 2018/0364561) discloses locally heating portions of a pellicle to reduce stress on the pellicle film (paras. [0100], [0358]-[0387]), but Vles et al. does not teach or render obvious locally heating the pellicle during the manufacturing process and depositing a coating material simultaneously on both sides of the pellicle.
Özyilmaz et al. (US PGPub 2016/0258081) discloses heating areas of a substrate using laser sports to produce graphene (Figs. 2, 4-10, paras. [0040], [0043], [0046], [0051]-[0055]), but Özyilmaz does not teach or suggest manufacturing a pellicle and depositing a coating material simultaneously on both sides of the pellicle. 
Miller (US PGPub 2018/0174873) discloses manufacturing an EUV pellicle by rotating the substrate to deposit a film on both sides of the pellicle inside a deposition chamber (Figs. 2, 3, 6, paras. [0026]-[0030], [0032], [0046]), but Miller does not teach or render obvious locally heating the pellicle using radiative heating, and depositing a coating material simultaneously on both sides of the pellicle.
locally heating the pellicle using radiative heating and does not describe depositing the coating material simultaneously on both sides of the pellicle. 
	Kubota (US PGPub 2009/0291372) discloses forming a film on both the front surface and the back surface of the pellicle using a gas cluster ion beam evaporation method (para. [0082]), but Kubota does not describe or render obvious locally heating the pellicle using radiative heating and does not describe depositing the coating material simultaneously on both sides of the pellicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538. The examiner can normally be reached M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882